DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The instant first office action on the merits is in response to communication filed on 09/08/2020.
Claims 1-14 are pending of which independent claims 1, 6, and 10 are independent.
The IDS(s) submitted on 12/25/20, 03/24/21,09/23/21, and 11/03/21 has been considered.
	Internet Communications

Applicant is encouraged to submit a written authorization for Internet communications (PTO/SB/439, http://www.uspto.gov/sites/default/files/documents/sb0439.pdf) in the instant patent application to authorize the examiner to communicate with the applicant via email. The authorization will allow the examiner to better practice compact prosecution. The written authorization can be submitted via one of the following methods only: (1) Central Fax which can be found in the Conclusion section of this Office action; (2) regular postal mail; (3) EFS WEB; or (4) the service window on the Alexandria campus. EFS web is the recommended way to submit the form since this allows the form to be entered into the file wrapper within the same day (system dependent). Written authorization direct fax to the examiner or email, will not be accepted. See MPEP § 502.03.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 6  is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Song et al (CN106603409 A April 2017 retrieved from IDS and translation also provided and also can be retrieved from IP.COM with English translation).
	Regarding claim 6, Song discloses a data packet processing method (Figs. 1-6), applied in a control plane device (See Fig. 1 the Control Plane Device the Software Defined Network (SDN) Controller ), the method comprising:
receiving all data packets (all packets not matched in a flow table of the Forwarding Plane/OVS are initially stored in the local cache wherein the local cache becomes a first buffer and when its full new packets not matched are stored in the second buffer/first region of the memory of the Forwarding Plane/OVS and when the second buffer is full it is sent to the SDN Controller - See under “The Content of Invention Section - paragraphs 4 and 5  ) that are sent by a forwarding plane device (OVS (Open Virtual Software Switch ) - in Figs 1-6 ) and that are from a second buffer of the forwarding plane device (i.e. the second buffer is the first region of the memory of the Forwarding Plane/OVS See under “The Content of Invention Section - paragraphs 4 and 5 (1st aspect of the invention ); and
buffering, in a third buffer (i.e. the third buffer of the SDN controller is actually 3rd region of  the SDN Controller memory area - See under “The Content of Invention Section - paragraphs 5 and 6 (1st aspect of the invention)  , the received data packets that are from the second buffer (i.e. the second buffer is the first region of the memory of the Forwarding Plane/OVS See under “The Content of Invention Section - paragraphs 4 and 5 (1st aspect of the invention );. , wherein the third buffer corresponds to the second buffer. (i.e. Third buffer/3rd region of the SDN memory area corresponds to the second buffer/ the first region of the memory of the Forwarding Plane/OVS because the mismatched packets stored in the second buffer of the OVS are forwarded to the third buffer of the SDN Controller -  - See under “The Content of Invention Section - paragraphs 1-6 (1st aspect of the invention) See also paragraphs 88,89, and 100)
	

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 10  is/are rejected under 35 U.S.C. 103 as being unpatentable over Song et al (CN106603409 A April 2017 retrieved from IDS and translation also provided and also can be retrieved from IP.COM with English translation) in view of
Wei et al (US 20210092153 A1). 
	Regarding Claim 1, Song discloses a data packet processing method (See Figs. 1-6), wherein the method is applied in a forwarding plane device (OVS (Open Virtual Software Switch ) - in Figs 1-6  is the forwarding plane device ),  the forwarding plane device comprises a first buffer (i.e. the first buffer is the local cache - See Under Content of Invention - paragraphs 3-5)  and a second buffer (i.e. the second buffer is the first region of the memory of the Forwarding Plane/OVS See under “The Content of Invention Section - paragraphs 4 and 5 (1st aspect of the invention ), the first buffer comprises at least one cache queue (i.e. the first buffer is a local cache) , and the method comprises:
when a first data packet (when a packet is received it is checked in the flow table and when a pending packet is not matched in the flow table it is stored in the first buffer/local cache) is received, determining a first cache queue that is in the first buffer and that is used to store the first data packet; (see Under Content of Invention - paragraphs 1-3 (1st aspect of the invention) - when a packet is received it is checked in the flow table and when a pending packet is not matched in the flow table it is stored in the first buffer/local cache)
buffering the first data packet in the second buffer when a state of the first cache queue is an invalid state (i.e. cache queue being invalid is equal to the local cache being full in Song’s system), wherein a data amount of the first data packet is less than a capacity of the second buffer (i.e. given the mismatched pending packet is stored in the local cache and the local cache being less in size than the second buffer then by comparison the first data packet is less in size than the second buffer) , and the state of the first cache queue is set to the invalid state when a current data amount of the first buffer reaches a capacity of the first buffer;(see when the local cache is filled up it has an invalid state and is  invalid because it is unable to store new data )and
Song in the 1st aspect of the invention, paragraph 7 - indicates all data packets in the second buffer are forwarded to the control device/SDN controller to be stored in the third region memory of the SDN Controller. See also paragraphs 88, 89, and 100)
	Song fails to disclose when a data amount of the second buffer reaches the capacity of the second buffer.
	Wei discloses when a data amount of the second buffer reaches the capacity of the second buffer.(See paragraph 39 indicating when the buffer is full in the OpenFlow Switch the mismatched packet is sent to the SDN Controller. )
	In view of the above, having the method of Song and then given the well- established teaching of Wei, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the method of Song as taught by Wei, since Wei states in paragraphs 13 and 86 that the modification results in improving and extending flow entries of OpenFlow flow entry.
	Regarding claim 10, Song discloses a data packet processing apparatus, where the apparatus is included in a forwarding plane device (OVS (Open Virtual Software Switch ) - in Figs 1-6  is the forwarding plane device ),  the forwarding plane device comprises a first buffer (i.e. the first buffer is the local cache - See Under Content of Invention - paragraphs 3-5)  and a second buffer (i.e. the second buffer is the first region of the memory of the Forwarding Plane/OVS See under “The Content of Invention Section - paragraphs 4 and 5 (1st aspect of the invention ), the first buffer i.e. the first buffer is a local cache) , and the apparatus comprises:
	a processor (i.e. OVS/Forwarding Plane has to have a processor) configured to: when a first data packet (when a packet is received it is checked in the flow table and when a pending packet is not matched in the flow table it is stored in the first buffer/local cache) is received, determining a first cache queue that is in the first buffer and that is used to store the first data packet; (see Under Content of Invention - paragraphs 1-3 (1st aspect of the invention) - when a packet is received it is checked in the flow table and when a pending packet is not matched in the flow table it is stored in the first buffer/local cache)
a cache (i.e. the local cache and the second buffer have limited storage and store data for a limited period until flushed and are really cache), configured to buffer the first data packet in the second buffer when a state of the first cache queue is an invalid state (i.e. cache queue being invalid is equal to the local cache being full in Song’s system), wherein a data amount of the first data packet is less than a capacity of the second buffer (i.e. given the mismatched pending packet is stored in the local cache and the local cache being less in size than the second buffer then by comparison the first data packet is less in size than the second buffer) , and the state of the first cache queue is set to the invalid state when a current data amount of the first buffer reaches a capacity of the first buffer;(see when the local cache is filled up it has an invalid state and is  invalid because it is unable to store new data )and
(i.e. the Forwarding Plane/OVS, has a transmitter serving as a sending module) configured to sending all data packets that are in the second buffer to a control plane device. (Song in the 1st aspect of the invention, paragraph 7 - indicates all data packets in the second buffer are forwarded to the control device/SDN controller to be stored in the third region memory of the SDN Controller. See also paragraphs 88, 89, and 100)
	Song fails to disclose when a data amount of the second buffer reaches the capacity of the second buffer.
	Wei discloses when a data amount of the second buffer reaches the capacity of the second buffer.(See paragraph 39 indicating when the buffer is full in the OpenFlow Switch the mismatched packet is sent to the SDN Controller. )
	In view of the above, having the apparatus of Song and then given the well- established teaching of Wei, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the apparatus of Song as taught by Wei, since Wei states in paragraphs 13 and 86 that the modification results in improving and extending flow entries of OpenFlow flow entry.
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Song et al (CN106603409 A April 2017 retrieved from IDS and translation also provided and also can be retrieved from IP.COM with English translation) in view of
Volkan et al (“Protecting SDN Controller with Per Flow Buffering inside OpenFlow Switches”, 2017, IEEE)

claim 7, Song discloses the method according to claim 6 and including the second buffer, but fails to disclose wherein the method further comprises:
generating a forwarding flow table in response to the received data packets that are from the buffer; and
sending the forwarding flow table to the forwarding plane device.
	Volkan discloses wherein the method further comprises:
generating a forwarding flow table in response to the received data packets that are from the buffer; (See Fig. 1 see description for Fig. 1 in step 2 a received packet identified as a mismatch to the existing flow table in the switch and sent from the buffer switch to the controller in step 3 . In step 4 the controller creates an update flow table using packet-out message and flow table modification, flow-mod message)
sending the forwarding flow table to the forwarding plane device.(See step 5 where the switch has received a flow table modification, flow-mod message and updates the flow table)
	In view of the above, having the method of Song and then given the well- established teaching of Volkan, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the method of Song as taught by Volkan, since Volkan states in the abstract that the modification results in reducing the control traffic generated primarily during table-miss events.


	Allowable Subject Matter
Claims 2-5, 8, 9 and 11-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HABTE MERED whose telephone number is (571)272-6046. The examiner can normally be reached Monday - Friday 12-10 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on 5712722832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HABTE MERED/Primary Examiner, Art Unit 2474